Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 line 2, the phrase "preferably,...etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 15 recites that B) is optional and then discloses that the plastic waste may be washed in station B) which is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-10,12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017136765 in view of EP 3 339 361 A1; further in view of UA93427.
WO 2017136765 discloses a continuous drying apparatus and a method of using the apparatus in the preparation of dried solids from slurries. The methods and apparatus are useful for the production of fine chemicals and pharmaceuticals, particularly using Integrated Continuous Manufacturing (ICM) and other manufacturing processes, such as batch and semi-continuous processes. Note particularly claim 22 of the reference which discloses: a method of drying/wet granulation using a continuous drying apparatus comprising: providing a slurry comprising a solid and a carrier liquid having a dissolved polymer  to a slurry inlet of a continuous drying apparatus comprising:
a pair of rotatable  drums arranged in parallel to the axes of rotation, separated by a gap, and having drum roller drive assembly, 

    PNG
    media_image1.png
    592
    590
    media_image1.png
    Greyscale

said pair of rotatable  drums  comprising an evaporative surface for receiving a slurry and at least one heating element ;a pair of scrapers for removing a dried solid from said evaporative surface 1110 of said rotatable  drums 1101;a housing 1600 capable of operation at a reduced pressure; an outlet 1610; and a slurry inlet; heating said pair of rotatable  drums to a first temperature; rotating  said pair of rotatable drums at a rotation rate; drying said slurry to produce a granulated dried material; collecting said granulated dried material; and passing said dried solid through said outlet.  Paragraph [0057]  explains that, a "slurry: is a mixture of solid particles suspended in a carrier liquid . As used herein, a "carrier liquid  " refers to the liquid  that is to be removed from the slurry to produce a dried solid, cake, particle, or granule. The term liquid  and solvent are used interchangeably throughout the specification to refer to carrier liquids  that are removed during the drying process. The solid particles of the slurry generally have low solubility in the carrier liquids and the carrier liquids  are volatile so that they can be removed by evaporation during the drying process.
In paragraph [0036]  the reference explains that the continuous drying apparatus of the disclosure offers significant advantages over previous drying unit operations. It provides for a mobile and configurable drying system that can be readily incorporated into a continuous process, or other manufacturing process (e.g. semi-continuous or batch). ….. the mechanical action of the drums more efficiently displaces the solvent from the API to produce a thin film. Fifth, a thin film ( shell surface ) [which] allows for much more efficient heat transfer. In paragraph [00247] the reference discloses that a method wherein said evaporative surface of said drums is heated to a temperature  between 25 °C to 150 °C and [00251] wherein the method  discloses a pressure in said housing  is reduced to less than about below about 1 x105 Pascal (Pa) (or 1000 mbars) down to 1x104 Pascal (or 100 mbars) and as low 10 Pascal (Pa) (or 0.1 mbars) which values overlaps that of applicants <500mbars. 
The reference discloses the same invention as claimed except for the last sets of detaching and transferring. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detach the drum-dryer film from the surface and transfer it to the extruder since the film would contain usable residual polymer. Moreover, the exact steps of detaching the drum dryer and transferring the detached drum-dryer film to an extruder through a vacuum seal is a matter of design choice and appear to have no real significance on the method for removing solvent from a dissolved polymer liquid and recovering residual polymer and or other film on the walls of the drum dryer. Note also that paragraph  [00113] teaches that the use of twin-screw extruders are well known in the art.ne would be motivated to do this in order to clean the apparatus thus providing for a continuous process. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963)  wherein the court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
In conclusion, in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.
With regard to claim 2 see discussion for claim 1 above.
With regard to claim 6, the purification by mechanicals solid-liquid separation is exhaustedly known in the art. 
With regard to claims 5, 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 12 see discussion for claim 1 above and paragraph  [00113] teaches that the use of twin-screw extruders are well known in the art.
With regard to claim 13 see discussion for claim 1 above.
With regard to claim 14, the removal of the solvent from a polymer waste solution is well-known in the art. EP 3 339 361 A1 describes a solvent-based polymer recycling process including the step of contacting a waste polymer at a temperature of 110 t0 170 °C and at a pressure of 1,100 psig to 2,100 psig with n-butane. This step is repeated four times. The polymer is then precipitated from the solvent. Finally, the is solvent is removed from the  polymer by a vapor-liquid, liquid-liquid, or solid-liquid separation step.
With regard to claim 15, when options are removed, the claim discloses a plastic waste recycling plant, for implementing the method according to claim 1 comprising the following stations C) and E.  As such, UA93427 discloses a thermal utilization of mix of high-molecular polymer wastes that can be used in municipal economy, chemical, petrochemical and other areas of industry for regeneration of polymer wastes to low-molecular liquid and gaseous fuel. A plant for continuous thermal utilization of polymer wastes includes V-like reactor of thermal decomposition with two screws, system  of outer heating, hoppers for loading and unloading reactor and branch pipe for removal of vapor-gas mix from reactor. It is obvious that the removal of vapor-gas can be replaced with the removal of solvents by implementing the continuous drying apparatus in WO 2017136765.  Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the continuous drying apparatus of WO 2017136765 in the recycling plant of UA93427 since the latter does not limit the type of apparatus or devices for removing or separating the recycled polymer. 
With regard to claims  8, 9, 10, 17, 18, 19 and 20 are claiming amounts and parameters that would be a matter of design choice.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
Allowable Subject Matter
With regard to claims 3, 4, 7, 11, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765